Citation Nr: 1430408	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In December 2009, the Veteran appeared at a Travel Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2010, when it was remanded for further development, to include providing the Veteran with a VA examination.  The VA examination was performed in March 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's acquired psychiatric disability, variously diagnosed as PTSD and anxiety disorder, is not shown to be the result of verified stressor events in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and/or anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in March 2010.  There is no argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.


Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for an acquired psychiatric disability which he identifies as PTSD.  He has repeatedly asserted to VA and to his mental health providers that his disability is the result of exposure to traumatic events occurring during his military service, specifically in the Republic of Vietnam.  The Veteran has stated that he served as a crewman on an aircraft in a transportation unit during specific temporary assignment to Vietnam during which time he witnessed rocket fire and casualties of military personnel and civilians.  The Veteran has also reported stressor incidents during his time stationed in the Philippines at Clark Air Base when the area was impacted by one or more large and destructive typhoons.  He has stated that because of his assignment to a transportation unit, he was involved in clean-up activities in the wake of the storms, including processing the dead, dying, wounded, and stranded locals.

Although the Veteran's period of service occurred during the time frame of the Vietnam War, the record does not indicate that the Veteran ever set foot in Vietnam.  Service personnel records show that the Veteran was stationed at Clark Air Base in the Philippines and worked as a records clerk and an air cargo technician.  The Veteran's Defense Department Form 214 does not show that he was awarded the Vietnam Service Medal (VSM) or any of the decorations associated with combat or in a region where hostile military activity was being conducted.  

The record also indicates that the Veteran has been shown to be unreliable and even untruthful with respect to some aspects of his military service.  An April 2007 VA mental health clinical note reveals that the Veteran had been dishonest about reporting war trauma, and he admitted to relaying a story about witnessing a dead civilian to VA, even though that story was based on the experience of another Veteran in his mental health group.  On an earlier occasion in March 2007, the Veteran asserted he had been a "hustler" and a "user" even in Vietnam.  A formal finding has been made that there is no information which could corroborate any of the Veteran's asserted stressors in Vietnam.  The evidence of embellishment of his own experiences and the silence of the military record demonstrate that the Veteran's alleged service in Vietnam did not actually occur and that the history provided by the Veteran is not credible and must be set aside as being of no evidentiary value for the purposes of adjudicating this claim.  

Although the Veteran's assertions with regard to his service in Vietnam are not considered credible, his service records do indicate that he served in the Philippines during the time of at least one major typhoon.  There is no record specifically showing that the Veteran was involved in any airlift operations during the typhoon; however, given his military occupational specialty (MOS), the Veteran's participation is not impossible or implausible.  The Board accepts for purposes of adjudicating this claim that the Veteran had some involvement in the recovery and the humanitarian aid process related to the typhoon(s).  

The Veteran has been diagnosed and treated for mental health problems at VA beginning in February 2005.  At that time he complained of long-standing symptoms with prior attempts to self-medicate using alcohol, marijuana, and cocaine.  The Veteran's wife stated that he could not stand any loud noises, especially fire crackers and helicopters; when he heard these sounds he tried to hide under something.  He was unable to hold a job more than four years at a time and was unable to make friends.  He provided a history of service in Vietnam and assignments to airlifts of the wounded.  He reported nightmares of body parts, insomnia, irritability, depression, avoidance, and startle response.  The provider noted both combat and other military trauma and diagnosed PTSD.

Statements submitted by his wife and daughters show that he is anti-social, occasionally violent, moody, and incredibly difficult to be around.  He has difficulty communicating and multi-tasking and occasionally making any decisions at all.  He has a prior history of alcohol abuse, is often irrational, and frequently lashes out at friends and family.  He complains of nightmares and has often exhibited road rage and sudden outbursts of unprovoked hostility.  A three-month treatment program at VA helped him decrease his unpleasant behavior and become more approachable, but did not resolve the issues.

The Veteran was afforded a VA examination in March 2010 which specifically noted the Board's remand instructions that the Veteran's service personnel records and his lack of credibility weighed against his assertions of service in Vietnam.  The Veteran provided a history of assignment to Clark Air Base in the Philippines and stated that he went on at least four temporary duty (TDY) missions to Vietnam, where he witnessed the deaths of servicemen and civilians.  He reported having to scrape the remains of a B-52 navigator out of his plane after a bombing run over North Vietnam.  He did not discuss experiencing typhoons in the Philippines or any duties related to civilian disaster relief.  He reported nightmares about his combat experience in Vietnam.  During inpatient treatment in 2007 he was diagnosed with PTSD based on his experiences in Vietnam and Major Depressive Disorder and Panic Disorder as a progression of his PTSD; at the time of the VA examination he did not report symptoms of Major Depression or Panic Disorder.  Psychiatric testing in 2007 showed he was exaggerating or over-reporting his symptoms to the extent that the test results were not valid.  The examiner noted that none of the Veteran's described stressor events related to the stressor accepted by the Board, that is, typhoon and civilian disaster relief.  Rather, all of them are related to service in Vietnam, which has been found not credible.  The examiner diagnosed chronic PTSD, if the Veteran's alleged service in Vietnam could be verified and Anxiety Disorder if verification was not possible.  If the Veteran's stressors are inaccurate or exaggerated, a Personality Disorder diagnosis would be more appropriate.  The examiner stated that "[b]ecause the [V]eteran relates his anxiety symptoms to service in Vietnam, his currently diagnosed acquired psychiatric disability is less likely as not linked to any service as an air cargo technician assigned to Clark AFB in 1972."

Based on the evidence set forth above, the Board must conclude that the Veteran's acquired psychiatric disorder, whether diagnosed as PTSD or Anxiety Disorder, is not the result of his military service.  The Veteran has been found not credible with respect to his statements of service in Vietnam; these statements are not supported by the record and he has admitted to providers that he has exaggerated and fabricated some reports of his experiences related for clinical treatment purposes.  The only stressor event alleged by the Veteran which has been verified is his presence in the Philippines during at least one typhoon and his likely role in civilian disaster relief.  The VA examiner, however, observed that these experiences are not related to his current acquired psychiatric disability symptoms based on his own reports and descriptions.  There is no affirmative evidence to the contrary.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 5107(b).  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


